Case 2:19-cr-00301-GMN-DJA Document 118 Filed 09/21/20 Page 1 of 4




                      FILED
                       UNDER

                       SEAL
     Case 2:19-cr-00301-GMN-DJA Document 118 Filed 09/21/20 Page 2 of 4

NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar Number: 13644
CHRISTOPHER LIN
Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6336

                               UNITED STATES DISTRICT COURT
                                     District of Nevada


UNITED STATES OF AMERICA,           )              Case No. 2:19-cr-00301-GMN-DJA-01
Plaintiff,                          )
                                    )
       v.                           )              AMENDED PETITION FOR ACTION
                                    )              ON CONDITIONS OF PRETRIAL RELEASE
JAMAJE BAILEY                       )
Defendant                           )



       Attached hereto and expressly incorporated herein is an Amended Petition for Action on

Conditions of Pretrial Release concerning the above-named defendant prepared by Erin Oliver,

Supervising United States Pretrial Services Officer. I have reviewed the Amended Petition and I

concur in the recommended action requested of the Court.

       Dated this 21st day of September, 2020.

                                                          NICHOLAS A. TRUTANICH
                                                          United States Attorney


                                                          By     /S/                      .
                                                               CHRISTOPHER LIN
                                                               Assistant U. S. Attorney
         Case 2:19-cr-00301-GMN-DJA Document 118 Filed 09/21/20 Page 3 of 4

PS 8
(Revised 12/04)



                                  UNITED STATES DISTRICT COURT
                                             for the
                                      DISTRICT OF NEVADA

U.S.A. vs. JAMAJE BAILEY                                    Docket No. 2:19-cr-00301-GMN-DJA-01

                   AMENDED Petition for Action on Conditions of Pretrial Release

         COMES NOW ERIN OLIVER, SUPERVISING U.S. PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Jamaje Bailey. On December 6, 2019, the defendant
was arrested in the Southern District of Texas on a warrant from our district and made his initial
appearance before U.S. Magistrate Judge Christina A. Bryan. At that hearing, the defendant
waived his right to a detention hearing and was ordered remanded to custody and removed to
the District of Nevada. On December 30, 2019, the defendant made his initial appearance before
Your Honor and was released on a personal recognizance bond with the following conditions of
release:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant shall abide by all conditions of release of any current term of parole,
          probation, or supervised release.
      3. The defendant shall abide by the following restrictions on personal association, place of
          abode, or travel: Travel is restricted to the Southern District of Texas.
      4. The defendant may travel to the District of Nevada for the purpose of court only.
      5. The defendant shall maintain current residence and may not move prior to obtaining
          permission from the Court, Pretrial Services or the supervising officer.
      6. The defendant shall maintain residence at a halfway house or community corrections
          center until transportation can be secured to the Southern District of Texas.
      7. The defendant shall pay all or part of the costs for residing at the halfway house or
          community corrections center based upon his ability to pay as Pretrial Services or the
          supervising officer determines.
      8. The defendant shall maintain or actively seek lawful and verifiable employment and notify
          Pretrial Services or the supervising officer prior to any change.
      9. The defendant shall avoid all contact directly or indirectly with co-defendants unless it is
          in the presence of counsel.
      10. The defendant shall refrain from possessing a firearm, destructive device, or other
          dangerous weapons.
      11. Any firearms and/or dangerous weapons shall be removed from the defendant’s
          possession within 24 hours of release from custody and the defendant shall provide
          written proof of such to Pretrial Services or the supervising officer.
      12. The defendant shall undergo medical or psychiatric treatment.
      13. The defendant shall submit to a mental health evaluation as directed by Pretrial Services.
      14. The defendant shall pay all or part of the cost of the medical or psychiatric treatment
          program or evaluation based upon his ability to pay as determined by Pretrial Services or
          the supervising officer.
      15. The defendant shall not associate with any known gang members or participate in any
          gangs.
       Respectfully
     Case           presenting petitionDocument
          2:19-cr-00301-GMN-DJA         for action of
                                                   118Court and09/21/20
                                                         Filed  for cause as follows:
                                                                           Page   4 of 4




   1. On March 27, 2020, the defendant was arrested by the Houston Police Department for
      felony Criminal Mischief. The arrest report additionally indicates that subsequent to the
      defendant’s arrest, two firearms were seized from the location as well as 1.48 grams of
      hydroponic marijuana and drug paraphernalia.

   2. On May 1, 2020, the defendant was arrested by the Houston Police Department on a
      bench warrant for failing to appear for arraignment in the above-noted Criminal Mischief
      case.

   3. The defendant failed to report either of the above-noted contacts with law enforcement,
      a standard condition of Pretrial Services supervision.

PRAYING THAT THE COURT WILL AMEND THE PETITION DATED MAY 14, 2020, TO INCLUDE THE
FOLLOWING VIOLATIONS:

   4. The defendant failed to abide by all conditions of release of any current term of parole,
      probation, or supervised release.

   5. On September 2, 2020, probable cause was established, and a misdemeanor information
      was filed by the Harris County District Court charging the defendant with Failure to Stop
      and Give Information after Accident – Attended Vehicle Damage Greater than $2,000.




ORDER OF COURT                                   I declare under penalty of perjury that the
                                                 information herein is true and correct.
Considered and ordered this 21st day of          Executed on this 21st day of September,
September, 2020 and ordered filed and            2020.
made a part of the records in the above case.
                                                 Respectfully Submitted,



______________________________                   _____________________________
Honorable Cam Ferenbach                          Erin Oliver
U.S. District Judge                              Supervising U.S. Pretrial Services Officer
                                                 Place: Las Vegas, Nevada
